Title: To George Washington from Jacob Read, 29 June 1784
From: Read, Jacob
To: Washington, George



Sir
Annapolis [Md.] 29th June 1784

Mr Vidler the Architect of whom I had the honour to inform you when at Mount Vernon is the bearer of the present Letter. his Visit to Virginia is to inform himself from his own Observation of the best place in which he Can settle and exercise his trade. I find he has sent to Europe for a Considerable Number of hands and will be soon able to undertake any piece of Work that may offer.
Mr Vidler expressed a great desire to See a General who has made so great a Figure and in so few Years led his Country men to Freedom, and Will be particularly happy if he Can assist in perfecting any of your plans for improving or beautifying Mount Vernon, at his request I do myself the pleasure to address this Letter to you and to assure you that Capt. Stuart with whom he Came to this Country mentions him as a man of the most modest and respectful deportment and as Skilful in his

business, he appears to be a man of Sense and is well recommended.
I request the favour of you Sir to present my most respectful Compliments to Mrs Washington and Miss Basset & to inform the latter that I delivered her Commands Safe in Annapolis.
The Committee of the States were to have Assembled on the 26th but as yet we have but Six States represented, today we hope to be able to proceed to business as several members are expected—Mr Wilson of Philadelphia & the Atty Genl of Pensylvania Came to town Yesterday on the business of Wyoming but there being no Court and the other party not appearing they took wing again last night —They inform that the Trial of Monsr De longchamp was over & that he had been found Guilty by the Jury on Three distinct Charges in an Indictment but his Sentence is not known. Yesterday was the day on which the Court had ordered him to be brought up for Judgement. The Minister of France is gone, and Monsr de Marbois Certainly Married —I ask pardon for this intrusion on your time and am with the most perfect esteem and regard Sir Your Most Obedient and most obliged Servt

Jacob Read

